Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
On 10/29/20 applicant filed a Petition arguing that the examiners withdrawal of claim 11 from further consideration in view of applicant’s election of species Group 8 (Fig 13) for examination on the merits was improper. Thus, applicant sought by way of the Petition to have claim 11 reinstated and examined on the merits. 
As argued by applicant in the Petition, applicant disagreed with the examiner’s reasons for withdrawing claim 11 from further consideration. These reasons were quoted by applicant as being “because the features therein of the base member and girdle defining an aperture are described in the specification (and shown in the drawings) for other species and are not described in the specification for elected Figs 13-14 or shown in these figures”. See the Petition of 10/29/20 at the bottom of page 6 thereof.
base member is “explicitly described in specification [065] as “base member 1304” and “is clearly shown in Fig 13 above” (the reference to “Fig 13 above” is a reference to original Fig 13 reproduced in the Petition. That figure has numeral 1304 in the upper portion thereof but no lead line extending from it and pointing to a specific drawing feature. However, applicant also included a drawing amendment filed in a separate response on the same day of the Petition that included a lead line from numeral 1304 to a feature described as an “annulus” in specification paragraphs describing other species. Additionally, in Remarks accompanying the drawing change applicant argued that “the deficiency was the result of a simple scrivener’s error” and that spec. [042] “explains that the base member is the annulus 101 along the plane 300 defined by the base member”. Therefore in spite of the drawing amendment, and the accompanying explanatory remarks relative thereto, it appears that applicant nevertheless believes that the 
Additionally, applicant argued on page 7 of the Petition that the claimed “round sidewall” should be considered the same feature of Fig 13 as the one shown described in the specification description of non-elected Fig 7 as “round sidewall 702” and shown in Fig 7 by numeral. Given applicant’s reliance on non-elected Fig 7 for the claimed round sidewall, it also appears that applicant agrees that the features were not described in the specification for Fig 13 and were not specifically shown in the Figure itself. However, once more, applicant nevertheless believes that the features are “clearly illustrated” in Fig 13 (while making no further comment regarding description of the features in the specification description of Fig 13 in specification [065] and [066]).
Additionally, applicant argued on page 7 of the Petition that the claimed “girdle” should be considered the same feature in Fig 13 as the “girdle 703” described in connection with the description of non-elected Fig 7 and specifically shown in that figure. In the case of the 
In any event, to summarize applicant’s arguments regarding the features of claim 11 “Fig 13  which is the elected embodiment, therefore clearly illustrates both the rounded sidewall and the girdle”. It also illustrates the base member at element 1304. The elected embodiment therefore clearly discloses each and every limitation of claim 11.” See the Petition at the top of page 8.
The Petition Decision of 10/29/20 indicates that the applicant’s arguments have been found to be persuasive. The Decision also indicates that the non-final Office action mailed 7/31/20 has been vacated and that claim 11 as filed June 29, 2020 will be reinstated to be 
As indicated above, the Petition decision indicates that claim 11 as filed June 29, 2020 will be reinstated to be treated on the merits. As such, and in order to avoid confusion, and given that the Petition was filed only to reinstate claim 11, the claims examined herein are the claims filed June 29, 2020. Therefore, the claim set filed 10/29/20 has not been entered. The drawings filed on the same day have also not been entered for consistency. Any amendments applicant wishes to have entered in view of this now first office action on the merits (with claims 1-11 and 18-20 of June 29, 2020 being treated as reading on the elected species of Fig 13) should be filed subsequent to the office action.
Applicant’s election without traverse of the species of Group VIII (interpreted by the examiner as a reference to Group 8), represented by Fig 13, in the reply filed on 6/29/20 reply is hereby acknowledged. The applicant’s indication that claims 1-20 correspond to the elected 
The examiners responses below are for completeness only, since applicant indicates that applicant is not traversing the restriction. Accordingly, the examiner points out that the examiner is not aware of any rule or policy that has been violated by the different restriction in the child case. Applicant has cited none. The subject application file was reviewed for purposes of the last office action without reviewing the restriction in the parent because of time constraints and the fact that the subject application being a new case is to be examined anew. Thus, as to the reasons for the difference, the examiner is not sure. Perhaps the examiner did not make the same restriction in the parent because the examiner decided in that case that the examiner could examine 
As to the number of groups, that clearly depends on the amount of subject matter applicant chooses to put into a single patent application. If the examiner finds that applicant has ten, twenty, thirty or more patentably distinct embodiments, then a restriction could have ten, twenty, thirty or more corresponding number of species groups. Applicant is not alleging patentable indistinctness or even suggesting another way to group the various embodiments applicant has chosen to present for examination in this single application. Indeed as indicated above, applicant may not be arguing the restriction at all. Therefore, the examiner will not respond further. 
Upon the additional review of the instant application file for purposes of substantive examination, the Election of Species requirement of 6/29/20 as between Group 8 (Fig 13) and Group 9 (Fig 14) is hereby withdrawn. In connection with this the examiner notes that both groups are described at various parts of the instant application specification. Referring to [020] and [021] of the specification these paragraphs are drafted to suggest that Fig 13 and Fig 14 are different embodiments, or at the very least, these paragraphs are drafted so that they are vague regarding the relationship of Fig 13 to Fig 14 in what is clearly an application having disclosure of multiple embodiments. On the other hand, upon closer review of the specification, the teaching in [064] through [067] appears to indicate that Fig 13 and Fig 14 show the same embodiment. As indicated at the end of paragraph 2 above, applicant has made no such argument. However, since Figs 13 and 14 appear from [064] through [067] to be different views of one and the same embodiment, they belong in the 
Applicant argues in the reply of 6/29/20 that claim 16 must fall within elected Group 8 because claim 16 is a dependent claim, and a dependent claim is by definition narrower in scope than the dependent or independent claim from which it depends. The examiner disagrees with this argument, since, clearly, the dependent claim can be directed to a non-elected species while the dependent or independent claim from which it depends can be directed to the elected species or can be generic in an application disclosing multiple species. 
Applicant further argues in the reply that claim 16 has been amended with support therefor found in [048] and in Fig 13. [048] is clearly not directed to the species of Fig 13, the discussion of which is made later in the specification. There are no references in [048] to Fig 13. Nor is there any teaching in [048] regarding a round sidewall defining a “straight engagement region” between a waist and a girdle as recited in amended claim 16. The closest teaching that the examiner 
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/20. 
The reasons for the withdrawal of claim 16 are set forth above. Claim 12 is also withdrawn from further consideration because the features therein are not described for the elected species of Fig 13 or shown in the figure itself either. Same for the specific features of claim 15 (in addition to claim 15 being dependent on claim 12). 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
base member 
of claims 18-19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The examiner notes in the above regard that numeral 1304 in Fig 13 lacks a lead line pointing to a specific part of the drawing. No other figure appears to show a base member as described in [064] to [066] with reference to Figs 13 and 14. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claimed features that were not described in such a way as to show possession of the claimed invention by the applicant are with regard to claims 18-20 (and with emphasis on the text in bold):
          “a cover comprising a base member” 
a first coupler and a second coupler extending distally from the base member” (the feature that is the base member in claims 18 and 19 is too vaguely described in [064]-[066] to meet the requirements of the Statute. Additionally, as indicated above it is not shown in the drawings.
Claimed features that were not described in such a way as to show possession of the claimed invention by the applicant are with regard to claim 11 (and with emphasis on the text in bold):
“a round sidewall extending distally from the base member to a girdle” (the feature is not described at all in the specification for Fig 13. See [064]-[066]. Nor is it shown in Fig 13 itself. See also the examiners argument in the decision to withdraw claim 11 from further consideration that was argued by applicant in the Petition. Now that claim 11 is being examined on its merits, it appears that the rejection is required. The examiner notes in the above regard the applicant’s latest arguments and proposed drawing amendments indicating that the claimed base member corresponds to the same feature of Fig 13 as .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are indefinite because the portions thereof indicated above as not being well described cannot be adequately understood or interpreted. Regarding claim 11, also see the commentary below.  
Additionally, unlike the “protective cover” (protective cover 1300) recited in independent claim 18, the term “cover” as used by itself in claim 1 its dependent claims is indefinite, since it could be a reference to at least protective cover 1300 and/or cover 1303 based on the specification disclosure. See Fig 13. In another example only, claim 4 suggests that “cover” in claim 1 is a reference to protective cover 1300, since it requires that the cover have a body and the body in the elected embodiment is body 1302. On the other hand, claim 6 suggests that “cover” in claim 1 is a reference to cover 1303, since the claim requires to selectively retain the cover to the girdle. In yet another example, claim 7 also suggests that the “cover” recited therein can be protective cover 1300 or cover 1303 since both can be viewed as having the specific features of claim 7. Use of the term “cover” by itself in the noted manner in claims 1-11 introduces ambiguity into the claims as to which “cover” the claims refer to. 
Additionally, claim 11 is incoherent regardless of whether the cover claimed therein (the cover of claims 4, 2 and 1) is 1300 or 1303. It is not clear how the round sidewall can be said to extent distally from the base member (the annulus of the cap) to the girdle 1327. Claim 11 is so indefinite for this reason that it has not been further treated on the merits (other than rejected for double patenting).
Finally claims 1-3, 7-10 and 18-20 are indefinite because in not reciting the body they are incomplete for omitting essential elements, 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that 
Claims 1-11 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of record of U.S. Patent No. 10/172,681. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious in view of the patent claims to construct the apparatus claimed in the subject application in order to provide a more economical or easier to use apparatus.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (2011/0259777) in view of Hernandez (8,584,881). The term “cover” in claim 1 is interpreted for purposes of this rejection as referring to protective cover 1300, not to cover 1303. The prior art is applied accordingly.
Gupta discloses a cover or protective cover (any of the embodiments of the food storage container or system such as 10 in Fig 1). It comprises a cap (“cover” in claim 18) that can be any of the embodiments of the container disclosed in Gupta such as the container 12 in Figs 2 and 4. Therefore as shown in the drawings the cap defines the claimed rounded vault having a convex exterior. Gupta also shows partial arch trusses (ribs 22) extending to an interstice (best seen at the bottom of the cap in the Fig 4 view), but they are on the concave interior, not on the convex exterior of the cap.
Since the claimed cap can be the container in Gupta, the claimed body can be the cover such as cover 14 in Fig 1.

It would have been obvious in view of Hernandez to provide the apparatus in Gupta with the noted flanges as a design expedient or in order to provide more secure mating of the parts of the protective cover. Thus, the cap in Gupta having a round shape, the modification would provide it with the claimed annulus. The modification would also leave the body in Gupta (such as 14 in Fig 1) with a feature on which the claimed girdle reads.
Additionally, it would have been obvious in view of Hernandez to provide the cap in Gupta with partial arch trusses on its convex exterior to provide additional protection for the glass container 50 in .
Applicant's arguments filed 10/29/20 have been fully considered but they are not persuasive. 
Note the comments above.
 	Regarding the arguments traversing the double patenting rejection applicant appears to have completely mischaracterized not just the election of species requirement in the subject application, but the election of species requirement and the election in the parent case. 
First of all, although applicant elected species Group 1 (cap 100) in the parent (from the 3 species groups cap 100, cap 1303 and cap 1500) applicant argued that all of the then pending claims, claims 1-20 read on the elected species of Group 1. See the Remarks at page 1 of the response to the election of species requirement in the parent application. All of the claims, claims 1-20 were then examined and subsequently allowed. There were no withdrawn claims that were then filed in the subject divisional application. So, the examiner is not applying previously restricted out claims in a double patenting rejection of non-elected claims filed in a child divisional application.
Second, the election of species requirement in the subject application is not between species of cap as in the parent. See the election of species in this case. Thus applicant in electing Group 8, Fig 
Additionally, the examiner rejects the applicant’s suggestion that  there is something wrong with not listing claims, but rather figures in an election of species requirement. See the Remarks filed on 10/29/20 at the bottom of page 1. In this regard, the examiner did exactly what is 
Additionally, this examiner rejects the argument made separately from the arguments in the Petition that there is anything improper in the examiner’s decision to withdraw certain claims from examination, given the examiners finding that those claims did not recite features described in the specification (and shown in the elected figure) for the elected embodiment, and recited features described in the specification for other embodiments in this multi-embodiment application. See applicant’s argument of 10/29/20 at the top of page 2. Note also that the Petition did not find that the withdrawal of claims 11-17 was improper. Thus the examiner also notes the applicant’s characterization of the original withdrawal of claims 11-17 from further consideration for reasons indicated in the last office action as “capricious”, and rejects this as well. What is the examiner supposed to do when applicant indicates that claims should be examined when they 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 






/JACOB K ACKUN/          Primary Examiner, Art Unit 3736